Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicants have amended claims 10 and 11, canceled claims 12-15 and added news claim 16-55 in the amendment filed on May 17, 2021.  The claims 1-11 and 16-55 are considered allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention relates to a crystalline form of the compound 
    PNG
    media_image1.png
    158
    206
    media_image1.png
    Greyscale
wherein R1 is methoxy and R2 is H or R1 is H and R2 is methyl and a process for preparing the crystalline potassium salt of the above compound. The closest prior art is Baxter, et al. (Organic Process Research&Development 2011, 15, 367-375) which teaches the compound 
    PNG
    media_image2.png
    150
    124
    media_image2.png
    Greyscale
 and a method of preparing this compound.  But the prior art 
    PNG
    media_image2.png
    150
    124
    media_image2.png
    Greyscale
.  The novelty of the claimed invention is a crystalline form of the compound 
    PNG
    media_image1.png
    158
    206
    media_image1.png
    Greyscale
. Therefore, compound having the above Formula is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Shawquia Jackson/
Primary Examiner, Art Unit 1626